Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 27, 2019

                                            No. 04-18-00852-CV

                             IN RE ANDERSON COLUMBIA CO., INC.

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

       On March 27, 2019, the real parties in interest filed a Motion for Emergency Relief.
After considering the motion, all relief requested in the motion is DENIED.

           It is so ORDERED on March 27, 2019.



                                                                                    PER CURIAM


           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 15-03-31056-MCV, styled Jerold Givens, et al. v. Salatiel Polanco, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas. The Honorable Gloria Saldana signed the
complained-of order.